 



Exhibit 10.28
Registration Rights Agreement
By and Among
Wheeling-Pittsburgh Corporation
And
the Investors set forth on the Signature Page hereto
March __, 2007

 



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
     This REGISTRATION RIGHTS AGREEMENT, dated as of March ___, 2007 (the
“Agreement”), is entered into by and among WHEELING-PITTSBURGH CORPORATION, a
Delaware corporation (the “Company”), and each of the investors set forth on the
signature pages hereto (an “Investor” and collectively, the “Investors”).
Recitals:
     A. The Company has sold, in compliance with Rule 506 of Regulation D of the
Securities Act of 1933, as amended (the “Securities Act”), to certain accredited
investors in a private placement transaction, convertible notes in a series with
an aggregate principal amount of Fifty Million Dollars ($50,000,000) (the
“Notes”), pursuant to a Note Purchase Agreement of even date herewith among the
Company and the Investors (the “Note Purchase Agreement”);
     B. The Notes are convertible into shares (the “Conversion Shares”) of the
Company’s Common Stock, as defined below, as provided in accordance with the
terms of the Notes.
     C. It is a condition precedent to the consummation of the transactions
contemplated by the Note Purchase Agreement that the Company provide for the
rights set forth in this Agreement.
     D. Certain terms used in this Agreement are defined in Article 1 hereof.
Agreement
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements hereinafter contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
intending to be legally bound, the parties hereto hereby agree as follows:
ARTICLE 1
Definitions
     “Affiliate” means any Person that directly or indirectly controls, or is
under control with, or is controlled by such Person. As used in this definition,
“control” (including with its correlative meanings, “controlled by” and “under
common control with”) shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a Person
(whether through ownership of securities or partnership or other ownership
interests, by contract or otherwise).
     “Business Day” means any day excluding Saturday, Sunday or any other day
which is a legal holiday under the laws of the State of West Virginia or is a
day on which banking institutions therein located are authorized or required by
law or other governmental action to close.
     “Change of Control Transaction” shall have the meaning ascribed to such
term in the Notes.
     “Closing Date” has the meaning ascribed to such term in the Note Purchase
Agreement.
     “Common Stock” means the common stock, par value $0.001 per share, of the
Company.
     “Company” has the meaning set forth in the preamble.

 



--------------------------------------------------------------------------------



 



     “Demand Notice” has the meaning set forth in Section 2.3.
     “Designated Holders” means the Investors and any qualifying transferees of
the Investors under Section 3.1 hereof who hold Registrable Securities.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.
     “Indemnified Party” has the meaning set forth in Section 2.9.
     “Losses” has the meaning set forth in Section 2.9.
     “Majority Holders” means those Designated Holders holding a majority of the
Registrable Securities then outstanding.
     “Note Purchase Agreement” has the meaning set forth in the recitals.
     “Person” means any individual, company, partnership, firm, joint venture,
association, joint-stock company, trust, unincorporated organization,
governmental body or other entity.
     “Piggyback Registration” has the meaning set forth in Section 2.4.
     “Investors” has the meaning set forth in the preamble.
     “Purchase Price” has the meaning ascribed to such term in the Note Purchase
Agreement.
     “Registrable Securities” means, subject to the immediately following
sentence, (i) any Conversion Shares acquired by or that may be issued to the
Investors from the Company pursuant to the conversion of the Notes in accordance
with the terms thereof (whether at the option of the Holder or following a
Change of Control Transaction), and (ii) any shares of Common Stock or other
securities issued or issuable, directly or indirectly, with respect to the
securities referred to in clause (i) by way of stock dividend or stock split or
in connection with a combination of shares, recapitalization, merger,
consolidation or other reorganization or similar transaction (including, without
limitation, a Change of Control Transaction). In addition, any particular shares
of Common Stock constituting Registrable Securities will cease to be Registrable
Securities when they (x) have been effectively registered under the Securities
Act and disposed of in accordance with a Registration Statement covering them,
(y) have been sold to the public pursuant to Rule 144 (or by similar provision
under the Securities Act), or (z) are eligible for resale under Rule 144(k) (or
by similar provision under the Securities Act) without any limitation on the
amount of securities that may be sold under paragraph (e) thereof.
     “Registration Statement” means, with respect to Section 2.2(a), a
registration statement on Form S-4, and with respect to this Agreement generally
a registration statement on Form S-3 (or, if the Company is not eligible to use
Form S-3, such other appropriate registration form of the SEC pursuant to which
the Company is eligible to register the resale of Registrable Securities), in
each case filed by the Company under the Securities Act which covers any of the
Registrable Securities pursuant to the provisions of this Agreement, including
the prospectus, amendments and supplements to such registration statement,
including post-effective amendments, all exhibits and all material incorporated
by reference in such registration statement, which shall permit the Investors to
offer and sell, on a delayed or continuous basis pursuant to Rule 415 under the
Securities Act, the Registrable Securities.

2



--------------------------------------------------------------------------------



 



     “register,” “registered” and “registration” each shall refer to a
registration effected by preparing and filing a registration statement or
statements or similar documents in compliance with the Securities Act and the
declaration or ordering of effectiveness of such registration statement(s) or
documents by the SEC.
     “Representatives” has the meaning set forth in Section 2.9.
     “Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the SEC having substantially the same effect as
such Rule.
     “Rule 415” means Rule 415 promulgated by the SEC pursuant to the Securities
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the SEC having substantially the same effect as
such Rule.
     “SEC” means the United States Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act.
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.
ARTICLE 2
Registration Rights
     2.1 Current Public Information. The Company covenants that it will use its
best efforts to file all reports required to be filed by it under the Exchange
Act and the rules and regulations adopted by the SEC thereunder, and will use
its best efforts to take such further action as the Designated Holders may
reasonably request, all to the extent required to enable the Designated Holders
to sell Registrable Securities pursuant to Rule 144 or Rule 144A adopted by the
SEC under the Securities Act or any similar rule or regulation hereafter adopted
by the SEC. The Company shall, upon the request of a Designated Holder, deliver
to such Designated Holder a written statement as to whether it has complied with
such requirements during the twelve month period immediately preceding the date
of such request.
     2.2 Registration in Connection with a Change in Control Transaction.
          (a) If the Investors receive any Registrable Securities in connection
with the consummation of a Change of Control Transaction, and in connection with
such transaction the Company or the other Person that is a party to such Change
of Control Transaction prepares and files with the SEC a Registration Statement
on Form S-4 to register the securities issued or issuable in connection with
such Change of Control Transaction, (i) the Company shall send to each Investor
written notice of the intended filing of such Registration Statement, and
(ii) the Company shall include all Registrable Securities held by the Investors
in such Registration Statement. The Registration Statement shall provide for the
resale from time to time, and pursuant to any method or combination of methods
legally available by the Designated Holders of any and all Registrable
Securities. The Company shall use its best efforts to cause the Registration
Statement to be declared effective under the Securities Act as soon as possible.
          (b) If for any reason the SEC does not permit all of the Registrable
Securities to be included in a Registration Statement filed pursuant to
Section 2.2(a) or Section 2.3 below or for any other reason all Registrable
Securities then outstanding are not then included in such an effective
Registration Statement, then the Company shall prepare and file as soon as
reasonably possible after the date on which the SEC shall indicate as being the
first date or time that such filing may be made an additional

3



--------------------------------------------------------------------------------



 




Registration Statement covering the resale of all Registrable Securities not
already covered by an existing and effective Registration Statement for an
offering to be made on a continuous basis pursuant to Rule 415. Each such
Registration Statement shall provide for the resale from time to time, and
pursuant to any method or combination of methods legally available by the
Designated Holders of any and all Registrable Securities. The Company shall use
its best efforts to cause each such Registration Statement to be declared
effective under the Securities Act as soon as possible and shall use its best
efforts to keep such Registration Statement continuously effective under the
Securities Act during the entire period beginning on its effective date and
ending on the date on which all Registrable Securities have ceased to be
Registrable Securities.
     2.3 Demand Registration. In addition to the registration obligations of the
Company set forth in Section 2.2 herein, the following provisions shall apply:
          (a) Subject to Section 2.3(h), upon the written request of the
Majority Holders, requesting that the Company effect the registration under the
Securities Act of all or part of such Designated Holders’ Registrable Securities
(provided that such request relates to at least a majority of the Registrable
Securities then outstanding) and specifying the intended method of disposition
thereof (the “Demand Notice”), the Company will promptly give written notice of
such requested registration to all Designated Holders, and thereupon the Company
will use its best efforts to file with the SEC as soon as reasonably practicable
following the Demand Notice (but in no event later than the date that is 90 days
after the Demand Notice) a Registration Statement. The Company shall use its
best efforts to cause such Registration Statement to be declared effective by
the SEC within 90 days after the initial filing of the Registration Statement.
The Company shall include in such Registration Statement:
     (i) the Registrable Securities which the Company has been so requested to
be registered by such Designated Holders for disposition in accordance with the
intended method of disposition stated in such request;
     (ii) all other Registrable Securities the holders of which shall have made
a written request to the Company for registration thereof within 30 days after
the giving of such written notice by the Company (which request shall specify
the intended method of disposition of such Registrable Securities); and
     (iii) all shares of Common Stock which the Company or Persons entitled to
exercise “piggy-back” registration rights pursuant to contractual commitments of
the Company may elect to register in connection with the offering of Registrable
Securities pursuant to this Section 2.3;
all to the extent requisite to permit the disposition (in accordance with the
intended methods thereof as aforesaid) of the Registrable Securities and the
additional shares of Common Stock, if any, so to be registered; provided, that,
the provisions of this Section 2.3 shall not require the Company to effect more
than two registrations of Registrable Securities.
          (b) Notwithstanding anything to the contrary contained in this
Agreement, the Company shall not be required to effect a registration pursuant
to this Section 2.3 within 180 days following the effective date of a
registration statement filed by the Company in accordance with Sections 2.2, 2.3
or 2.4 for the account of another Designated Holder of Registrable Securities if
the Designated Holders were afforded the opportunity to include the Registrable
Securities in such registration.
          (c) The registrations under this Section 2.3 shall be on an
appropriate Registration Statement that permits the disposition of such
Registrable Securities in accordance with the intended methods of distribution
specified by the Majority Holders in their request for registration. The Company

4



--------------------------------------------------------------------------------



 




agrees to include in any such Registration Statement all information which
Designated Holders of Registrable Securities being registered shall reasonably
request to effect the registration.
          (d) A registration requested pursuant to this Section 2.3 shall not be
deemed to have been effected (i) unless a Registration Statement with respect
thereto has become effective; provided, that a Registration Statement which does
not become effective after the Company has filed a Registration Statement with
respect thereto solely by reason of the refusal to proceed of the Majority
Holders (other than a refusal to proceed based upon the advice of counsel
relating to a matter with respect to the Company) or because of a breach of this
Agreement by any Designated Holder shall be deemed to have been effected by the
Company at the request of the Majority Holders unless the Designated Holders
electing to have Registrable Securities registered pursuant to such Registration
Statement shall have elected to pay all fees and expenses otherwise payable by
the Company in connection with such registration pursuant to Section 2.8,
(ii) if, after it has become effective, such registration is withdrawn by the
Company (other than at the request of the Majority Holders) or interfered with
by any stop order, injunction or other order or requirement of the SEC or other
governmental agency or court for any reason prior to the expiration of a 180 day
period following such Registration Statement’s effectiveness, or (iii) if the
conditions to closing specified in any purchase agreement or underwriting
agreement entered into in connection with such registration are not satisfied,
other than due solely to some act or omission by the Designated Holders electing
to have Registrable Securities registered pursuant to such Registration
Statement.
          (e) If a requested registration pursuant to this Section 2.3 involves
an underwritten offering, and the managing underwriter shall advise the Company
in writing (with a copy to each Designated Holder of Registrable Securities
requesting registration) that, in its opinion, the number of securities
requested to be included in such registration (including securities of the
Company which are not Registrable Securities) exceeds the number which can be
sold in such offering within a price range reasonably acceptable to the Company
and to the holders of a majority (by number of shares) of the Registrable
Securities requested to be included in such Registration Statement, the Company
will include in such registration, to the extent of the number which the Company
is so advised can be sold in such offering, (i) first, the Registrable
Securities which have been requested to be included in such registration by the
Designated Holders pursuant to this Agreement (pro rata based on the amount of
Registrable Securities sought to be registered by such Persons), (ii) second,
provided that no securities sought to be included by the Designated Holders have
been excluded from such registration, the securities of other Persons entitled
to exercise “piggy-back” registration rights pursuant to contractual commitments
of the Company (pro rata based on the amount of securities sought to be
registered by such Persons) and (iii) third, securities the Company proposes to
register.
          (f) The Company shall use its best efforts to keep any Registration
Statement filed pursuant to this Section 2.3 continuously effective (i) for a
period of two years after the Registration Statement first becomes effective,
plus the number of days during which such Registration Statement was not
effective or usable pursuant to Sections 2.6(e) or 2.6(i); or (ii) if such
Registration Statement related to an underwritten offering, for such period as
in the opinion of counsel for the underwriters a prospectus is required by law
to be delivered in connection with sales of Registrable Securities by an
underwriter or dealer. In the event the Company shall give any notice pursuant
to Sections 2.6(e) or (i), the additional time period mentioned in
Section 2.3(f)(i) during which the Registration Statement is to remain effective
shall be extended by the number of days during the period from and including the
date of the giving of such notice pursuant to Sections 2.6(e) or (i) to and
including the date when each seller of a Registrable Security covered by the
Registration Statement shall have received the copies of the supplemented or
amended prospectus contemplated by Sections 2.6(e) or (i).

5



--------------------------------------------------------------------------------



 



          (g) The Company shall have the right at any time, to suspend the
filing of a Registration Statement under this Section 2.3 or require that the
Designated Holders of Registrable Securities suspend further open market offers
and sales of Registrable Securities pursuant to a Registration Statement filed
hereunder for a period not to exceed an aggregate of 30 days in any six month
period or an aggregate of 60 days in any twelve-month period for valid business
reasons (not including avoidance of their obligations hereunder) (i) to avoid
premature public disclosure of a pending corporate transaction, including
pending acquisitions or divestitures of assets, mergers and combinations and
similar events; (ii) upon the occurrence of any of the events specified in
Section 2.6(e), until the time that the Designated Holders receive copies of a
supplement or amendment to the prospectus included in the applicable
Registration Statement as contemplated in Section 2.6(e); and (iii) upon the
occurrence of any of the events specified in Section 2.6(i), until the time the
Company notifies the Designated Holders in writing that such suspension is no
longer effective.
          (h) The right of Designated Holders to register Registrable Securities
pursuant to this Section 2.3 is only exercisable if the Registrable Securities
were not included in the Registration Statement contemplated by Section 2.2 or
such Registration Statement otherwise becomes unusable (other than due solely to
some act or omission by the Designated Holders electing to have Registrable
Securities registered pursuant to such Registration Statement) or ineffective
and the Company is not able to correct the misstatements, have the applicable
stop order rescinded or otherwise restore the effectiveness of the Registration
Statement as contemplated by this Agreement.
     2.4 Piggyback Registration.
          (a) Whenever the Company proposes to register any of its securities
under the Securities Act (other than pursuant to a registration pursuant to
Section 2.2 or Section 2.3 or a registration on Form S-4 or S-8 or any successor
or similar forms) and the registration form to be used may be used for the
registration of Registrable Securities, whether or not for sale for its own
account, the Company will give prompt written notice (but in no event less than
30 days before the anticipated filing date) to all Designated Holders (other
than Designated Holders all of whose Registrable Securities are then covered by
an effective Registration Statement), and such notice shall describe the
proposed registration and distribution and offer to all such Designated Holders
the opportunity to register the number of Registrable Securities as each such
Designated Holder may request. The Company will include in such registration
statement all Registrable Securities with respect to which the Company has
received written requests for inclusion therein within 15 days after the
Designated Holders’ receipt of the Company’s notice (a “Piggyback
Registration”).
          (b) The Company shall use its best efforts to cause the managing
underwriter or underwriters of a proposed underwritten offering involving a
Piggyback Registration to permit the Registrable Securities requested to be
included in a Piggyback Registration to be included on the same terms and
conditions as any similar securities of the Company or any other security holder
included therein and to permit the sale or other disposition of such Registrable
Securities in accordance with the intended method of distribution thereof.
          (c) Any Designated Holder shall have the right to withdraw its request
for inclusion of its Registrable Securities in any Registration Statement
pursuant to this Section 2.4 by giving written notice to the Company of its
request to withdraw; provided, that in the event of such withdrawal (other than
pursuant to Section 2.4(e) hereof), the Company shall not be required to
reimburse such Designated Holder for the fees and expenses referred to in
Section 2.8 hereof incurred by such Designated Holder prior to such withdrawal,
unless such withdrawal was due to a material adverse change to the Company. The
Company may withdraw a Piggyback Registration at any time prior to the time it
becomes effective.

6



--------------------------------------------------------------------------------



 



          (d) If (i) a Piggyback Registration involves an underwritten offering
of the securities being registered, whether or not for sale for the account of
the Company, to be distributed (on a firm commitment basis) by or through one or
more underwriters of recognized standing under underwriting terms appropriate
for such a transaction, and (ii) the managing underwriter of such underwritten
offering shall inform the Company and Designated Holders requesting such
registration by letter of its belief that the distribution of all or a specified
number of such Registrable Securities concurrently with the securities being
distributed by such underwriters would interfere with the successful marketing
of the securities being distributed by such underwriters (such writing to state
the basis of such belief and the approximate number of such Registrable
Securities which may be distributed without such effect), then the Company will
be required to include in such registration only the amount of securities which
it is so advised should be included in such registration. In such event: (x) in
cases initially involving the registration for sale of securities for the
Company’s own account, securities shall be registered in such offering in the
following order of priority: (i) first, the securities which the Company
proposes to register, and (ii) second, Registrable Securities and securities
which have been requested to be included in such registration by Persons
entitled to exercise “piggy-back” registration rights pursuant to contractual
commitments of the Company (pro rata based on the amount of securities sought to
be registered by Designated Holders and such other Persons); and (y) in cases
not initially involving the registration for sale of securities for the
Company’s own account, securities shall be registered in such offering in the
following order of priority: (i) first, the securities of any Person whose
exercise of a “demand” registration right pursuant to a contractual commitment
of the Company is the basis for the registration, (ii) second, Registrable
Securities and securities which have been requested to be included in such
registration by Persons entitled to exercise “piggy-back” registration rights
pursuant to contractual commitments of the Company (pro rata based on the amount
of securities sought to be registered by Designated Holders and such other
Persons), and (iii) third, the securities which the Company proposes to
register.
          (e) If, as a result of the proration provisions of this Section 2.4,
any Designated Holder shall not be entitled to include all Registrable
Securities in a Piggyback Registration that such Designated Holder has requested
to be included, such holder may elect to withdraw his request to include
Registrable Securities in such registration.
          (f) The right of the Designated Holders to register Registrable
Securities pursuant to this Section 2.4 is only exercisable with respect to
Registrable Securities not then covered by an effective Registration Statement.
     2.5 Underwriting.
          (a) In the event that one or more Designated Holders elect to dispose
of Registrable Securities under a Registration Statement pursuant to an
underwritten offering or a requested registration pursuant to Section 2.3
involves an underwritten offering, the managing underwriter or underwriters
shall be selected by the holders of a majority (by number of shares) of the
Registrable Securities to be sold in the underwritten offering or requested to
be included in such Registration Statement and shall be reasonably acceptable to
the Company. In connection with any such underwritten offering, the Company
shall take all such reasonable actions as are required by the managing
underwriters in order to expedite and facilitate the registration and
disposition of the Registrable Securities, including the Company causing
appropriate officers of the Company or its Affiliates to participate in a “road
show” or similar marketing effort being conducted by such managing underwriters
with respect to such underwritten offering.
          (b) All Designated Holders proposing to distribute their Registrable
Securities through an underwritten offering shall enter into an underwriting
agreement in customary form with the managing underwriters selected for such
underwritten offering.

7



--------------------------------------------------------------------------------



 



     2.6 Registration Procedures. The Company will use its best efforts to
effect the registration of Registrable Securities pursuant to this Agreement in
accordance with the intended methods of disposition thereof, and pursuant
thereto the Company will as expeditiously as possible:
          (a) before filing the Registration Statement, the Company will furnish
to any counsel selected by the holders of a majority of the Registrable
Securities a copy of such Registration Statement, and will provide such counsel
with all written correspondence with the SEC regarding the Registration
Statement;
          (b) prepare and file with the SEC such amendments and supplements to
such Registration Statement and the prospectus used in connection therewith as
may be necessary to keep such Registration Statement effective for the periods
provided for in Section 2.2 and Section 2.3, or the periods contemplated by the
Company or the Persons requesting any Registration Statement filed pursuant to
Section 2.4;
          (c) furnish to each Designated Holder selling such Registrable
Securities such number of copies of such Registration Statement, each amendment
and supplement thereto, the prospectus included in the Registration Statement
(including each preliminary prospectus) and such other documents as such seller
may reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such Designated Holder;
          (d) use its best efforts to register or qualify such Registrable
Securities under such other state securities or blue sky laws as the selling
Designated Holders selling such Registrable Securities reasonably requests and
do any and all other acts and things which may be reasonably necessary or
reasonably advisable to enable such Designated Holder to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
Designated Holder and to keep each such registration or qualification (or
exemption therefrom) effective during the period which the Registration
Statement is required to be kept effective (provided, that the Company will not
be required to (i) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this subparagraph,
(ii) subject itself to taxation in any such jurisdiction or (iii) consent to
general service of process in any such jurisdiction);
          (e) notify each Designated Holder selling such Registrable Securities,
at any time when a prospectus relating thereto is required to be delivered under
the Securities Act, of the happening of any event as a result of which the
prospectus included in the Registration Statement contains an untrue statement
of a material fact or omits any fact necessary to make the statements therein
not misleading in the light of the circumstances under which they were made,
and, at the request of any such Designated Holder, the Company will as soon as
possible prepare and furnish to such Designated Holder a reasonable number of
copies of a supplement or amendment to such prospectus so that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus will
not contain an untrue statement of a material fact or omit to state any fact
necessary to make the statements therein not misleading in the light of the
circumstances under which they were made;
          (f) cause all such Registrable Securities to be listed or quoted on
each securities exchange or quotation service on which similar securities issued
by the Company are then listed or quoted and, if not so listed, to be approved
for trading on any automated quotation system of a national securities
association on which similar securities of the Company are quoted;
          (g) provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of such Registration Statement;

8



--------------------------------------------------------------------------------



 



          (h) enter into such customary agreements (including underwriting
agreements containing customary representations and warranties) and take all
other customary and appropriate actions as the holders of a majority of the
Registrable Securities being sold or the managing underwriters, if any,
reasonably request in order to expedite or facilitate the disposition of such
Registrable Securities;
          (i) notify each Designated Holder of any stop order issued or
threatened by the SEC;
          (j) otherwise comply with all applicable rules and regulations of the
SEC, and make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve months
beginning with the first day of the Company’s first full calendar quarter after
the effective date of the Registration Statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder;
          (k) in the event of the issuance of any stop order suspending the
effectiveness of a Registration Statement, or of any order suspending or
preventing the use of any related prospectus or suspending the qualification of
any securities included in such Registration Statement for sale in any
jurisdiction, the Company will use its best efforts to promptly obtain the
withdrawal of such order;
          (l) with respect to an underwritten offering pursuant to any
Registration Statement filed under Section 2.3, obtain one or more comfort
letters, dated the effective date of the Registration Statement and, if required
by the managing underwriters, dated the date of the closing under the
underwriting agreement, signed by the Company’s independent public accountants
in customary form and covering such matter of the type customarily covered by
comfort letters in similar transactions;
          (m) with respect to an underwritten offering pursuant to any
Registration Statement filed under Section 2.3, obtain a legal opinion of the
Company’s outside counsel, dated the effective date of such Registration
Statement and, if required by the managing underwriters, dated the date of the
closing under the underwriting agreement, with respect to the Registration
Statement, each amendment and supplement thereto, the prospectus included
therein (including the preliminary prospectus) and such other documents relating
thereto in customary form and covering such matters of the type customarily
covered by legal opinions in similar transactions;
          (n) subject to execution and delivery of mutually satisfactory
confidentiality agreements, make available at reasonable times for inspection by
each Designated Holder selling such Registrable Securities, any managing
underwriter participating in any disposition of such Registrable Securities
pursuant to the Registration Statement, and any attorney, accountant or other
agent retained by such Designated Holder or any such managing underwriter,
during normal business hours of the Company at the Company’s corporate office in
Wheeling, Pennsylvania and without unreasonable disruption of the Company’s
business or unreasonable expense to Company and solely for the purpose of due
diligence with respect to the Registration Statement, legally disclosable,
financial and other records and pertinent corporate documents of the Company and
its subsidiaries reasonable requested by such Persons, and cause the Company’s
employees to, and request its independent accountants to, supply all similar
information reasonably requested by any such Person, as shall be reasonably
necessary to enable them to exercise their due diligence responsibility;
          (o) cooperate with each seller of Registrable Securities and each
underwriter participating in the disposition of such Registrable Securities and
their respective counsel in connection with any filings required to be made with
the National Association of Securities Dealers; and
          (p) take all other steps reasonably necessary to effect the
registration of the Registrable Securities contemplated hereby.

9



--------------------------------------------------------------------------------



 



     2.7 Conditions Precedent to Company’s Obligations Pursuant to this
Agreement. It shall be a condition precedent to the obligations of the Company
to take any action pursuant to this Article 2 with respect to the Registrable
Securities of any Designated Holder that such Designated Holder shall timely
furnish to the Company such information regarding itself, the Registrable
Securities held by it and the intended method of distribution of such securities
as shall reasonably be required to effect the registration of such Designated
Holder’s Registrable Securities.
     2.8 Fees and Expenses. All expenses incident to the Company’s performance
of or compliance with this Agreement including, without limitation, all
registration and filing fees payable by the Company, fees and expenses of
compliance by the Company with securities or blue sky laws, printing expenses of
the Company, messenger and delivery expenses of the Company, and fees and
disbursements of counsel for the Company and all independent certified public
accountants of the Company, and other Persons retained by the Company will be
borne by the Company, and the Company will pay its internal expenses (including,
without limitation, all salaries and expenses of the Company’s employees
performing legal or accounting duties), the expense of any annual audit or
quarterly review, the expense of any liability insurance of the Company and the
expenses and fees for listing or approval for trading of the securities to be
registered on each securities exchange on which similar securities issued by the
Company are then listed or on any automated quotation system of a national
securities association on which similar securities of the Company are quoted.
Without limitation of the provisions of Section 18 of the Note Purchase
Agreement and in addition thereto, in connection with any Registration Statement
filed hereunder, the Company will pay the reasonable fees and expenses of a
single counsel retained by the Designated Holders of a majority (by number of
shares) of the Registrable Securities requested to be included in such
Registration Statement. The Company shall have no obligation to pay any
underwriting discounts or commissions attributable to the sale of Registrable
Securities and any of the expenses incurred by any Designated Holder which are
not payable by the Company, such costs to be borne by such Designated Holder or
Holders, including, without limitation, underwriting fees, discounts and
expenses, if any, applicable to any Designated Holder’s Registrable Securities;
fees and disbursements of counsel or other professionals that any Designated
Holder may choose to retain in connection with a Registration Statement filed
pursuant to this Agreement (except as otherwise provided herein); selling
commissions or stock transfer taxes applicable to the Registrable Securities
registered on behalf of any Designated Holder; any other expenses incurred by or
on behalf of such Designated Holder in connection with the offer and sale of
such Designated Holder’s Registrable Securities other than expenses which the
Company is expressly obligated to pay pursuant to this Agreement.
     2.9 Indemnification.
          (a) The Company agrees to indemnify and hold harmless, to the fullest
extent permitted by law, each Designated Holder and its general or limited
partners, officers, directors, members, managers, employees, advisors,
representatives, agents and Affiliates (collectively, the “Representatives”),
and each underwriter, if any, and any Person who controls such underwriter
(within the meaning of Section 15 of the Securities Act), from and against any
loss, claim, damage, liability, reasonable attorney’s fees, cost or expense and
costs and expenses of investigating and defending any such claim (collectively,
the “Losses”), joint or several, and any action in respect thereof to which such
Designated Holder or its Representatives may become subject under the Securities
Act or otherwise, insofar as such Losses (or actions or proceedings, whether
commenced or threatened, in respect thereto) arise out of or are based upon
(i) any breach by the Company of any of its representations, warranties or
covenants contained in this Agreement, (ii) any untrue or alleged untrue
statement of a material fact contained in any Registration Statement, prospectus
or preliminary or summary prospectus or any amendment or supplement thereto or
(iii) any omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and the Company shall reimburse each such Designated Holder and its
Representatives for any reasonable legal or any other

10



--------------------------------------------------------------------------------



 




expenses incurred by them in connection with investigating or defending or
preparing to defend against any such Loss, action or proceeding; provided,
however, that the Company shall not be liable to any such Designated Holder or
other indemnitee in any such case to the extent that any such Loss (or action or
proceeding, whether commenced or threatened, in respect thereof) arises out of
or is based upon (x) an untrue statement or alleged untrue statement or omission
or alleged omission, made in such Registration Statement, any such prospectus or
preliminary or summary prospectus or any amendment or supplement thereto, in
reliance upon, and in conformity with, written information prepared and
furnished to the Company by any Designated Holder or its Representatives
expressly for use therein and, with respect to any untrue statement or omission
or alleged untrue statement or omission made in any preliminary prospectus
relating to the Registration Statement, to the extent that a prospectus relating
to the Registrable Securities was required to be delivered by such Designated
Holder under the Securities Act in connection with such purchase, there was not
sent or given to such Person, at or prior to the written confirmation of the
sale of such Registrable Securities to such Person, a copy of the final
prospectus that corrects such untrue statement or alleged untrue statement or
omission or alleged omission if the Company had previously furnished copies
thereof to such Designated Holder or (y) use of a Registration Statement or the
related prospectus during a period when a stop order has been issued in respect
of such Registration Statement or any proceedings for that purpose have been
initiated or use of a prospectus when use of such prospectus has been suspended
pursuant to Sections 2.6(e) or (i); provided that in each case, that such Holder
received prior written notice of such stop order, initiation of proceedings or
suspension from the Company. In no event, however, shall the Company be liable
for indirect, incidental or consequential or special damages of any kind;
provided, that each Holder shall be entitled to reimbursement from the Company
for any out-of-pocket losses actually incurred by such Holder to the extent that
such Holder suffers such losses as a result of such Holder’s inability to make
delivery of sold securities due to the Company’s breach of its commitment to
provide timely notice as required by Sections 2.6(e) or (i).
          (b) In connection with the filing of the Registration Statement by the
Company pursuant to this Agreement, the Designated Holders will furnish to the
Company in writing such information as the Company reasonably requests for use
in connection with such Registration Statement and the related prospectus and,
to the fullest extent permitted by law, each such Designated Holder will
indemnify and hold harmless the Company and its Representatives, and each
underwriter, if any, and any Person who controls such underwriter (within the
meaning of Section 15 of the Securities Act), from and against any Losses,
severally but not jointly, and any action in respect thereof to which the
Company and its Representatives may become subject under the Securities Act or
otherwise, insofar as such Losses (or actions or proceedings, whether commenced
or threatened, in respect thereof) arise out of or are based upon (i) the
purchase or sale of Registrable Securities during a suspension as set forth in
Section 2.6(e) or Section 2.6(i) in each case after receipt of written notice of
such suspension, (ii) any untrue or alleged untrue statement of a material fact
contained in the Registration Statement, prospectus or preliminary or summary
prospectus or any amendment or supplement thereto, or (iii) any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, but, with respect to clauses
(ii) and (iii) above, only to the extent that such untrue statement or omission
is made in such Registration Statement, any such prospectus or preliminary or
summary prospectus or any amendment or supplement thereto, in reliance upon and
in conformity with written information prepared and furnished to the Company by
such Designated Holder expressly for use therein or by failure of such
Designated Holder to deliver a copy of the Registration Statement or prospectus
or any amendments or supplements thereto, and such Designated Holder will
reimburse the Company and each Representative for any reasonable legal or any
other expenses incurred by them in connection with investigating or defending or
preparing to defend against any such Loss, action or proceeding; provided,
however, that such Designated Holder shall not be liable in any such case to the
extent that prior to the filing of any such Registration Statement or prospectus
or amendment or supplement thereto, such Designated Holder has furnished in
writing to the Company information expressly for use in such Registration
Statement or prospectus or any amendment or supplement thereto which corrected
or made not misleading information

11



--------------------------------------------------------------------------------



 




previously furnished to the Company. The obligation of each Designated Holder to
indemnify the Company and its Representatives shall be limited to the net
proceeds received by such Designated Holder from the sale of Registrable
Securities under such Registration Statement. In no event, however, shall any
Designated Holder be liable for indirect, incidental or consequential or special
damages of any kind.
          (c) Promptly after receipt by any Person in respect of which indemnity
may be sought pursuant to Section 2.9(a) or 2.9(b) (an “Indemnified Party”) of
notice of any claim or the commencement of any action, the Indemnified Party
shall, if a claim in respect thereof is to be made against the Person against
whom such indemnity may be sought (an “Indemnifying Party”), promptly notify the
Indemnifying Party in writing of the claim or the commencement of such action;
provided, that the failure to notify the Indemnifying Party shall not relieve
the Indemnifying Party from any liability which it may have to an Indemnified
Party under Section 2.9(a) or 2.9(b) except to the extent of any actual
prejudice resulting therefrom. If any such claim or action shall be brought
against an Indemnified Party, and it shall notify the Indemnifying Party
thereof, the Indemnifying Party shall be entitled to participate therein, and,
to the extent that it wishes, jointly with any other similarly notified
Indemnifying Party, to assume the defense thereof with counsel reasonably
satisfactory to the Indemnified Party. After notice from the Indemnifying Party
to the Indemnified Party of its election to assume the defense of such claim or
action, the Indemnifying Party shall not be liable to the Indemnified Party for
any legal or other expenses subsequently incurred by the Indemnified Party in
connection with the defense thereof other than reasonable costs of
investigation; provided, that the Indemnified Party shall have the right to
employ separate counsel to represent the Indemnified Party and its
Representatives who may be subject to liability arising out of any claim in
respect of which indemnity may be sought by the Indemnified Party against the
Indemnifying Party, but the fees and expenses of such counsel shall be for the
account of such Indemnified Party unless (i) the Indemnifying Party and the
Indemnified Party shall have mutually agreed to the retention of such counsel or
(ii) in the written opinion of counsel to such Indemnified Party, representation
of both parties by the same counsel would be inappropriate due to actual or
potential conflicts of interest between them, it being understood, however, that
the Indemnifying Party shall not, in connection with any one such claim or
action or separate but substantially similar or related claims or actions in the
same jurisdiction arising out of the same general allegations or circumstances,
be liable for the fees and expenses of more than one separate firm of attorneys
(together with appropriate local counsel) at any time for all Indemnified
Parties. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any claim or pending or threatened
proceeding in respect of which the Indemnified Party is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Party,
unless such settlement includes an unconditional release of such Indemnified
Party from all liability arising out of such claim or proceeding other than the
payment of monetary damages by the Indemnifying Party on behalf of the
Indemnified Party. Whether or not the defense of any claim or action is assumed
by the Indemnifying Party, such Indemnifying Party will not be subject to any
liability for any settlement made without its written consent, which consent
will not be unreasonably withheld.
          (d) If the indemnification provided for in this Section 2.9 is
unavailable to the Indemnified Parties in respect of any Losses referred to
herein notwithstanding that this Section 2.9 by its terms provides for
indemnification in such case, then each Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses in such proportion
as is appropriate to reflect the relative benefits received by the Company on
the one hand and the Designated Holders on the other from the offering of the
Registrable Securities, or if such allocation is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits but also the relative fault of the Company on the one hand and the
Designated Holders on the other in connection with the statements or omissions
which resulted in such Losses, as well as any other relevant equitable
considerations. The relative fault of the Company on the one hand and of each
Designated Holder on the other shall be determined by reference to, among other

12



--------------------------------------------------------------------------------



 




things, whether any action taken, including any untrue or alleged untrue
statement of a material fact, or the omission or alleged omission to state a
material fact relates to information supplied by such party, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.
          The Company and the Designated Holders agree that it would not be just
and equitable if contribution pursuant to this Section 2.9(d) were determined by
pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in the immediately preceding
paragraph. The amount paid or payable by an Indemnified Party as a result of the
Losses referred to in the immediately preceding paragraph shall be deemed to
include, subject to the limitations set forth above, any reasonable legal or
other expenses reasonably incurred by such Indemnified Party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 2.9, no Designated Holder shall be required to
contribute any amount in excess of the amount by which the total price at which
the Registrable Securities of such Designated Holder were offered to the public
exceeds the amount of any Losses which such Designated Holder has otherwise paid
by reason of such untrue or alleged untrue statement or omission or alleged
omission. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation. Each
Designated Holder’s obligations to contribute pursuant to this Section 2.9 is
several in the proportion that the proceeds of the offering received by such
Designated Holder bears to the total proceeds of the offering received by all
the Designated Holders. The indemnification provided by this Section 2.9 shall
be a continuing right to indemnification with respect to sales of Registrable
Securities and shall survive the registration and sale of any Registrable
Securities by any Designated Holder and the expiration or termination of this
Agreement. The indemnity and contribution agreements contained herein are in
addition to any liability that any Indemnifying Party might have to any
Indemnified Party.
     2.10 Participation in Registrations.
          (a) No Person may participate in any registration hereunder which is
underwritten unless such Person (i) agrees to sell such Person’s securities on
the basis provided in any underwriting arrangements approved by the Person or
Persons entitled hereunder to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements and this Agreement.
          (b) Each Person that is participating in any registration under this
Agreement agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 2.6(e) or Section 2.6(i)
above, such Person will forthwith discontinue the disposition of its Registrable
Securities pursuant to the Registration Statement and all use of the
Registration Statement or any prospectus or related document until such Person’s
receipt of the copies of a supplemented or amended prospectus as contemplated by
such Section 2.6(e) or Section 2.6(i) and, if so directed by the Company, will
deliver to the Company (at the Company’s expense) all copies, other than
permanent file copies, then in such Designated Holder’s possession of such
documents at the time of receipt of such notice. Furthermore, each Designated
Holder agrees that if such Designated Holder uses a prospectus in connection
with the offering and sale of any of the Registrable Securities, the Designated
Holder will use only the latest version of such prospectus provided by Company.
     2.11 Compliance. With respect to any registration under this Agreement,
each Designated Holder shall comply in all material respects with all applicable
securities and other laws, rules and regulations, including but not limited to
all rules and regulations of the SEC, the National Association of

13



--------------------------------------------------------------------------------



 



Securities Dealers and any securities exchange or quotation service on which the
Company’s securities are listed or quoted.
ARTICLE 3
Transfers of Certain Rights
     3.1 Transfer. The rights granted to the Investors under this Agreement may
be transferred, subject to the provisions of Sections 3.2 and 3.3; provided that
nothing contained herein shall be deemed to permit an assignment, transfer or
disposition of the Registrable Securities in violation of applicable law.
     3.2 Transferees. Any transferee to whom rights under this Agreement are
transferred shall, before and as a condition to such transfer, deliver to the
Company a written instrument (i) stating the name and address of the transferor
and the transferee and the number of Registrable Securities with respect to
which the rights are intended to be transferred, and (ii) by which such
transferee agrees to be bound by the obligations imposed upon the Investors
under this Agreement to the same extent as if such transferee were a Investor
hereunder.
     3.3 Subsequent Transferees. A transferee to whom rights are transferred
pursuant to this Section 3 may not again transfer such rights to any other
Person, other than as provided in Sections 3.1 or 3.2 above.
ARTICLE 4
Miscellaneous
     4.1 Recapitalizations, Exchanges, etc. The provisions of this Agreement
shall apply to the full extent set forth herein with respect to (i) the
Registrable Securities, (ii) any and all shares of Common Stock into which the
Registrable Securities are converted, exchanged or substituted in any
recapitalization or other capital reorganization by the Company and (iii) any
and all equity securities of the Company or any successor or assign of the
Company (whether by merger, consolidation, sale of assets or otherwise) which
may be issued in respect of, in conversion of, in exchange for or in
substitution of, the Registrable Securities and shall be appropriately adjusted
for any stock dividends, splits, reverse splits, combinations, recapitalizations
and the like occurring after the date hereof. The Company shall cause any
successor or assign (whether by merger, consolidation, sale of assets or
otherwise) to enter into a new registration rights agreement with the Designated
Holders on terms substantially the same as this Agreement as a condition of any
such transaction.
     4.2 No Inconsistent Agreements. The Company has not and shall not enter
into any agreement with respect to its securities that is inconsistent with the
rights granted to the Investors in this Agreement. The parties acknowledge and
agree that the Company may grant registration rights hereafter, which shall be
pari passu with the registration rights of the Investors, and shall not be
deemed to conflict with this covenant.
     4.3 Amendments and Waivers. The provisions of this Agreement may be amended
and the Company may take action herein prohibited, or omit to perform any act
herein required to be performed by it, if, but only if, the Company has obtained
the written consent of Designated Holders of at least a majority of the
Registrable Securities then in existence.
     4.4 Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be held to be prohibited by or
invalid under applicable law, such provision shall be ineffective only

14



--------------------------------------------------------------------------------



 



to the extent of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Agreement.
     4.5 Counterparts. This Agreement may be executed in one or more
counterparts each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     4.6 Notices. Any notices required or permitted to be given under the terms
of this Agreement shall be sent by certified or registered mail (return receipt
requested) or delivered personally or by courier (including a recognized
overnight delivery service) or by facsimile and shall be effective five days
after being placed in the mail, if mailed by regular United States mail, or upon
receipt, if delivered personally or by courier (including a recognized overnight
delivery service) or by facsimile, in each case addressed to a party. The
addresses for such communications shall be:
     If to the Company:
Wheeling-Pittsburgh Corporation
1134 Market Street
Wheeling, WV 26003
Attention:
Facsimile: (304) 234-2261
     With a copy to:
McGuireWoods LLP
625 Liberty Avenue, 23rd Floor
Pittsburgh, PA 15222
Facsimile:
Attention: Scott E. Westwood, Esq.
     If to any Investor, at the address on such Investor’s signature page hereto
Each party shall provide notice to the other party of any change in address.
     4.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of laws rules or provisions.
     4.8 Forum; Service of Process. Any legal suit, action or proceeding brought
by the Company, Investors, any other Designated Holders, any Person entitled to
indemnification or contribution hereunder, or any of their respective Affiliates
arising out of or based upon this Agreement shall be instituted exclusively in
any federal or state court in the State of Wisconsin, and each such Person
irrevocably waives any objection which it may now or hereafter have to the
laying of venue or any such proceeding, and irrevocably submits to the
jurisdiction of such courts in any such suit, action or proceeding.
     4.9 Captions. The captions, headings and arrangements used in this
Agreement are for convenience only and do not in any way limit or amplify the
terms and provisions hereof.
     4.10 No Prejudice. The terms of this Agreement shall not be construed in
favor of or against any party on account of its participation in the preparation
hereof.

15



--------------------------------------------------------------------------------



 



     4.11 Words in Singular and Plural Form. Words used in the singular form in
this Agreement shall be deemed to import the plural, and vice versa, as the
sense may require.
     4.12 Remedy for Breach. The Company hereby acknowledges that in the event
of any breach or threatened breach by the Company of any of the provisions of
this Agreement, the Designated Holders would have no adequate remedy at law and
could suffer substantial and irreparable damage. Accordingly, the Company hereby
agrees that, in such event, the Designated Holders shall be entitled, and
notwithstanding any election by any Designated Holder to claim damages, to
obtain a temporary and/or permanent injunction to restrain any such breach or
threatened breach or to obtain specific performance of any such provisions, all
without prejudice to any and all other remedies which any Designated Holders may
have at law or in equity.
     4.13 Successors and Assigns, Third Party Beneficiaries. This Agreement and
all of the provisions hereof shall be binding upon and inure to the benefit of
the parties hereto, each assignee of the Designated Holders pursuant to
Article 3 and their respective successors and assigns and executors,
administrators and heirs. Designated Holders are intended third party
beneficiaries of this Agreement and this Agreement may be enforced by such
Designated Holders.
     4.14 Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter hereof and merges and
supersedes all prior discussions, agreements and understandings of any and every
nature among them.
     4.15 Attorneys’ Fees. In the event of any action or suit based upon or
arising out of any actual or alleged breach by any party of any representation,
warranty, covenant or agreement in this Agreement, the prevailing party shall be
entitled to recover its reasonable attorneys’ fees and expenses of such action
or suit from the other party in addition to any other relief ordered by any
court.
     4.16 Termination of Rights. All rights under this Agreement will terminate
as to a Designated Holder when that Designated Holders no longer holds any
Registrable Securities.
[Signature Page Follows]

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed as of the date and year first written above.

              COMPANY:

    WHEELING-PITTSBURGH CORPORATION



 
  By:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



[Investor Signature Page- WPC Registration Rights Agreement]

              Investor Name:


 
  By:    
 
       
 
  Name:    
 
  Title:

   
 
  Address:    
 
                   
 
  Tax ID:    
 
       

 